Citation Nr: 1023775	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for ventricular tachycardia, necessitating 
the implantation of a cardiac pacemaker, during treatment at 
a VA medical center (MC) in January 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record is against a finding that 
the has ventricular tachycardia, necessitating the 
implantation of a cardiac pacemaker, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable during 
treatment for a cardiovascular disability at a VAMC in 
January 2007.


CONCLUSION OF LAW

The criteria have not been met for an award of VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
ventricular tachycardia, necessitating the implantation of a 
cardiac pacemaker, claimed as a residual of treatment for a 
cardiovascular disability at a VAMC in January 2007.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.159, 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for ventricular tachycardia, necessitating 
the implantation of a cardiac pacemaker, during treatment at 
a VAMC in January 2007.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In March 2007, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
an award of VA compensation pursuant to 38 U.S.C.A. § 1151.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA from June 
2004 through October 2008; statements from the Veteran's 
family members; and an August 2007 opinion from a VA 
physician as to the care received by the Veteran in January 
2007.  In addition, VA offered the Veteran an opportunity to 
present additional evidence and argument at a hearing on 
appeal.  However, to date, he has declined to accept that 
offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that during a period of VA 
hospitalization in January 2007, the medical staff was 
negligent in treating his complaints of chest pain and 
hypertension.  He states that the staff did not properly 
monitor his potassium levels which caused him to become 
lightheaded and to pass out.  He reportedly sustained 
additional disability, i.e., ventricular tachycardia 
necessitating the implantation of a pacemaker.  Therefore, he 
maintains that VA compensation for that additional 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Generally, where any veteran suffers an injury as a result of 
hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the Veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

A disability is considered a qualifying additional disability 
if the disability was not the result of the Veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran under any law administered by VA and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

In determining whether a veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

Generally, all patient care furnished by VA shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof. In order 
to give informed consent, the patient must have decision- 
making capacity and be able to communicate decisions 
concerning health care.  38 C.F.R. § 17.32(b).  The informed 
consent process must be appropriately documented in the 
medical record.  38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

A review of the evidence, such as the report of the Veteran's 
April 2006 VA hospitalization, shows that during the year 
prior to January 2007, the Veteran was treated for severe 
coronary artery disease, manifested primarily by complaints 
of chest pain, shortness of breath, dizziness, occasional 
premature ventricular contractions, cardiomyopathy with 
severe ventricular enlargement, severe left ventricular 
systolic and diastolic dysfunction, and an ejection fraction 
primarily 20 or below.  Due to the extent of the Veteran's 
coronary artery disease, it was elected to treat him 
medically with a regimen which included increased diuresis.  
In August and September 2006, the possible use of an 
automatic implantable cardiac defibrillator was considered.  
However, it was noted that he was not a candidate for 
intervention, including a coronary artery bypass graft. 

On January 13, 2007, the Veteran was admitted to the VA 
hospital with an exacerbation of congestive heart failure 
manifested primarily by shortness of breath and dizziness.  
His treatment regimen continued to include diuresis and he 
was to be evaluated for a bilateral ventricular 
pacer/implantable cardiac defibrillator.  

On January 15, 2007, during his hospitalization, the Veteran 
sustained an episode of ventricular tachycardia thought to be 
due to aggressive dieresis and an associated decrease in his 
level of potassium.  He passed out sustaining facial bruises 
and a laceration to the bridge of his nose necessitating five 
stitches.  The episode resolved spontaneously after 
approximately fifteen seconds.  Three days later, a cardiac 
defibrillator was implanted in his chest.  The Veteran was 
instructed to refrain from driving until he went six months 
without further syncopal episodes or ventricular tachycardia.  

In the months following the implantation of the cardiac 
defibrillator, the Veteran reportedly felt better.  His 
cardiovascular system was stable, and he required no further 
emergency/urgent care or hospital visits.  

In March 2007, the Veteran's family members reported that 
they were present during his January 2007 hospitalization, 
when they reportedly heard the VA health care provider state 
that the Veteran's potassium levels should have been 
monitored more closely prior to the inpatient episode of 
ventricular tachycardia and syncope.  

During an August 2007 followup with the VA Cardiology 
Service, it was noted that the Veteran was doing well.  He 
was able to bathe, dress, and groom independently, with 
dyspnea or fatigue.  He was also able to perform modest 
household chores such as cleaning the dishes, vacuuming, 
cleaning, and laundry.  He reportedly worked part-time as a 
bookkeeper for a hardware store and was capable of walking up 
a flight of stairs without stopping.  He believed that he 
could walk a mile on flat surface at a modest pace and 
reported that his energy, strength, and stamina had improved 
since March 2007.  He had no lightheadedness, pre-syncope, or 
syncope.  He had experienced two episodes of ventricular 
tachycardia which had responded to medication but had not 
required intervention by his implantable cardiac 
defibrillator.  

Although the Veteran now claims that he has additional 
disability as the result of his January 2007 episode of 
ventricular tachycardia, he has not presented competent 
evidence of additional chronic, identifiable, residual 
cardiovascular pathology.  Prior to the January 2007 episode, 
the evidence shows that the Veteran had severe heart disease 
manifested by complaints of chest pain, shortness of breath, 
dizziness, occasional premature ventricular contractions, 
cardiomyopathy with severe ventricular enlargement, severe 
left ventricular systolic and diastolic dysfunction, and an 
ejection fraction primarily 20 percent or below.  In fact, as 
early as April 2006, the hemodynamics of the Veteran's heart 
were consistent with biventricular heart failure; and 
implantation of a pacemaker/cardiac defibrillator was 
considered during VA treatment in August and September 2006, 
as well as during his VA hospitalization in January 2007, 
prior to the syncopal attack.  In this regard, the Veteran's 
claims file was reviewed by a VA physician to determine the 
nature and etiology of any additional cardiovascular 
pathology during the Veteran's hospitalization in January 
2007.  The VA reviewer found that the Veteran had 
cardiomyopathy with severe left ventricular dysfunction and, 
hence, had the substrate to harbor ventricular tachycardia.  
He confirmed that such a scenario was evidenced by frequent 
premature ventricular contractions, nonsustained ventricular 
tachycardia and two subsequent episodes on sustained 
ventricular tachycardia on January 23, 2007, treated with a 
defibrillator.  The reviewer noted that hypokalemia (low 
potassium level) had been associated with the Veteran's 
episode of syncope and that such level was supplemented.  
Thereafter, the reviewer reported that Veteran underwent 
implantation of a cardiac defibrillator.  The VA reviewer 
concluded that the low potassium levels only brought forward 
and potentially deadly condition (rapid ventricular 
tachycardia) for which the Veteran received therapy which 
proved useful during subsequent episodes of ventricular 
tachycardia.  

The evidence shows that after the cardiac defibrillator was 
implanted, the Veteran's cardiovascular condition improved.  
He reportedly felt better, was able to walk farther, and was 
able to perform the activities of daily living.  
Nevertheless, in December 2007, the Veteran experienced 
another episode of sustained ventricular tachycardia, 
manifested by dizziness and lightheadedness.  As in January 
2007, the episode was felt to be likely due to hypokalemia.  
However, in December 2007, the implanted defibrillator fired 
appropriately in reaction to the situation.  In assessing the 
situation, the VA Cardiology Service noted the long-time 
severity of the Veteran's heart disease and that it had come 
to the attention of the cardiology service in 2006.  

In sum, the competent evidence of record shows that the 
Veteran suffered from severe heart disease for many years 
before and after the January 2007 episode of ventricular 
tachycardia.  Although that episode was brought about by the 
Veteran's reduced potassium levels, the Veteran's condition 
immediately before the beginning of the January 2007 hospital 
care compared to the Veteran's condition after such care was 
essentially the same.  He continued to have severe coronary 
artery disease with the same manifestations and treatment 
regimen.  

The only reports of additional disability come from the 
Veteran and his family.  As lay persons, however, they are 
only qualified to report on matters which are capable of lay 
observation, such as the Veteran's symptoms.  They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of those symptoms or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinion, without more, cannot be considered competent, 
probative evidence of necessary to support a grant of .  
38 C.F.R. § 3.159(a).  

However, even assuming that the episode of sustained 
ventricular tachycardia and implantation of a cardiac 
defibrillator could be considered evidence of additional 
disability, the preponderance of the competent evidence of 
record shows that it is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  Indeed, the evidence 
shows that diuresis was a known treatment for the Veteran's 
coronary artery disease and that it was in place well before 
the January 2007 episode.  Moreover, the evidence shows that 
the low potassium levels which caused the syncopal episode 
were a known complication of diuresis therapy.  It further 
shows that the sustained ventricular tachycardia was an event 
not reasonably unforeseeable.  

The Veteran and his family members suggest that had the VA 
medical staff monitored his potassium levels more closely, he 
would not have had the syncopal episode.  However, the 
preponderance of the evidence suggests otherwise.  Indeed, in 
August 2007, the VA physician noted that the Veteran's 
cardiovascular pathology left him vulnerable to such an 
episode and that it was primarily attributable to the 
Veteran's weak heart rather than to any negligent or careless 
treatment by VA.  The Veteran has not presented any competent 
evidence to refute that conclusion; and therefore, the Board 
finds that if the episode of sustained ventricular could be 
considered evidence of additional disability, it was not the 
fault of VA.

Absent competent evidence of additional, chronic, 
identifiable cardiovascular pathology resulting from the 
January 2007 episode of ventricular tachycardia or fault on 
the part of VA, the Veteran cannot meet the criteria for 
entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151.  Accordingly, entitlement to VA 
compensation is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the 
Representative's question as to the validity of the VA 
reviewer's credentials.  He notes a May 2010 internet 
complaint to officials of a state in the Republic of India 
that an individual with the same name as the VA reviewer was 
practicing medicine without a license.  However, there is no 
competent evidence that he is the same individual as the VA 
reviewer or that those complaints had any merit.  In this 
regard, the complainant tacitly acknowledged that he had 
complained on many occasions without a response from the 
government.  To develop the case under such circumstances 
would be tantamount to a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support the Veteran's claim.  VA's duty to assist 
the Veteran in the development of his claim does not extend 
to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  Moreover, United States Government 
officials are presumed to properly discharge their official 
duties.  Unless rebutted by clear evidence to the contrary, 
the Secretary of the VA is entitled to the benefit of this 
presumption.  Accordingly, even though the Veteran's 
representative has not been able to verify the VA reviewer's 
credentials, the reviewer's credibility will stand unless 
there is clear evidence to the contrary.  See, e.g., Baldwin 
v. West, 13 Vet. App. 1, 6 (1999)

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim. In this case, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

ORDER

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 is denied for ventricular tachycardia, 
necessitating the implantation of a cardiac pacemaker, during 
treatment at a VAMC in January 2007.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


